Resumption of the session
I declare resumed the session of the European Parliament adjourned on 7 May 1999, and I declare open the sitting provided for in Article 10(3) of the Act concerning the election of the representatives to the European Parliament by direct universal suffrage and Rule 10(3) of the Parliament's Rules of Procedure.
Before the start of the proceedings, Mr Crowley asked to take the floor.
Mr President, I should like to thank you for giving me this opportunity to address the House. I want to register my protest at the lack of facilities for me, as a Deputy within this Chamber. Two and a half years ago, I went to the authorities who were dealing with the building of this new structure and informed them of my requirements as a person with a disability within the Chamber. I was assured at that stage that every facility would be made available. I arrived here last month and spoke with the architects and builders with regard to the seating arrangements within the hemicycle. I also wrote a letter to the former President, informing him of the difficulties that would arise.
I arrived here today, after being re-elected to this Parliament, to discover, firstly, that I cannot get from the '0' level of the building to the first level without getting a security card from one of the security services. I was delayed for 24 minutes this morning and 38 minutes last night waiting for someone to come along with a card.
Secondly, I cannot sit with my political group within this House because there are no facilities for me to sit with them. Thirdly, it is an absolute disgrace when so much public money has been spent on this new building that we could not give a proper example for the 21st century - for the new millennium - of what kind of an inclusive society the European Parliament wants to see in the future.
Loud and sustained applause
I should like to finish with a quote from George Bernard Shaw: 'To hate your fellow man is not the ultimate sin but to be apathetic towards him, that is the essence of inhumanity' . We have seen it here today. I want to register this protest. I will be taking part in the proceedings. But I want my heartfelt objections to be heard by everybody within this Chamber and around Europe when it is being televised today.
Loud and sustained applause
Mr Crowley, your complaint will certainly be recorded in the Minutes. I would like to express my own personal deepest regret at the occurrence. I can assure you, as I am being assured at this moment, that the services will carry out the necessary technical alterations you have requested in time for the September part-session. I am sure that the President-elect will personally ensure that this undertaking is made good within the deadline.
Oldest Member
I would like to announce that, pursuant to Rule 12(1) of the Rules of Procedure, the duties of oldest Member should fall to Mário Soares. However, he considered it appropriate not to carry out these duties as he is standing for President of the Parliament. Under these circumstances, the duties fall to myself.
Ladies and gentlemen, I will be brief. It is not the first time that I have had to perform the duties of President of a Parliamentary Assembly, but it is the first time that this has been in the capacity of oldest Member, even standing in for an illustrious, older colleague, and I cannot disguise a certain feeling of embarrassment. I am, nevertheless, very grateful for the opportunity that this occasion affords me to welcome each of you very warmly to this Assembly, of which I have had the honour of being a Member for several years now, although most of my experience comes from my many years as a Member of the national parliament of my country, Italy. I believe strongly in the parliamentary institution, and I am especially convinced that the democratic legitimisation of the whole of the process of European integration rests on this Parliament, on the full recognition of its role, and also on its ability to collaborate with the national parliaments.
We are aware of the fact that our Parliament has acquired wider powers and must acquire more. We must now make a decisive contribution to the reform of the institutions of the Union, to building an authentic European democracy. This is the task which unites us, beyond the substantial political differences which characterise us, and which will certainly be expressed in heated debates. In this hemicycle, our lovely new home, there will be brilliant reasoned debate and there will be competition, but we will never allow ourselves to forget the cause to which great personalities of European life have devoted themselves. Please allow me to mention, of all of them, a man from whom I have personally learned a great deal, calling to mind the ten years of battles he fought in this hemicycle, our beloved Altiero Spinelli.
Applause
The cause which unites us, ladies and gentlemen, as we face difficult and exacting challenges, is that of building a more united, wider, stronger Europe, in order to ensure peace, freedom and justice throughout the continent.
I wish you all every success in your work during the fifth legislative term.
As I recall, the Rules of Procedure prohibit any discussion while the oldest Member is in the Chair, which is not strictly related to the procedures for the election of the President or to the verification of his credentials.
Mr President, I would like to take the floor in order to invoke the Rules of Procedure, for future reference, of course. Rule 14(2) reminds us that only the President-elect can give an inaugural address.
Thank you for clarifying that point. However, you don't know how long this would have lasted had it been an address!
Applause
Mr President, before moving to the election of a President of this House, I should like to ask you to confirm that Annex I of our Rules of Procedure is being abided by. Annex I of our Rules of Procedure, Article 1, paragraph 2, states that before a Member may be validly nominated as an office-holder of Parliament, he or she must have duly completed the declaration of financial interests. I would ask you to confirm that this has indeed been carried out.
On behalf of the departments of the Parliament, I confirm that this has been carried out.
Election of the President
Let us proceed this morning, ladies and gentlemen, in observance of the Rules of Procedure, to the election of the President.
Pursuant to Rule 13 of the Rules of Procedure, nominations for President of the European Parliament must be made, with the consent of those concerned, by a political group or by at least thirty-two Members.
Pursuant to Rule 14 of the Rules of Procedure, the following nominations were made for the Presidency of the European Parliament:
Mrs Nicole Fontaine Mrs Laura González Álvarez Mrs Heidi Hautala Mr Mário Soares
Subsequently, the GUE/NGL Group declared that it was withdrawing the nomination of Mrs González Álvarez from the election. With regard to this, Mr Wurtz has asked to take the floor.
Mr President, for the first time in ten years, we shall actually be voting for the President of the European Parliament without any of those prior agreements between social-democratic and socialist groups which always seemed to represent, to my mind, a kind of condominium, stifling democratic debate. Today, more by chance than political will on the part of the two principal groups, we have a Left and Right at loggerheads with one another. The Confederal Group of the European United Left...
Please restrict yourself exclusively to the statement regarding the withdrawal of Mrs González Álvarez from the election, without expounding political considerations on the issue of the election of the President.
Applause
I agree, Mr President, but as you know, here it is all politics. I shall nevertheless bear your words in mind. In the first ballot, when it was inconceivable that the election of President of Parliament could be resolved, we took the decision to put forward Mrs Laura González as our candidate to affirm our place at the very heart of the Left. The latest developments in this situation, particularly the signing of a formal agreement between the two main groups of the Right, mean that we can no longer ignore the fact that everything is still to play for, from the first ballot onwards. We want to contribute from the outset, to opposing a united and self-confident Right with a Left which is rallying together and on the offensive...
I am sorry, Mr Wurtz, but I am afraid that I must cut you short. Everything is political. We will have five years in which to discuss political issues, but this is not the time.
Applause
Therefore, three effective candidates remain, not four: Mrs Nicole Fontaine, Mrs Heidi Hautala and Mr Mário Soares, the nomination for Mrs González Álvarez having been withdrawn, according to the intervention of Mr Wurtz.
I would remind you that, pursuant to Rule 14 of the Rules of Procedure, a candidate must obtain the absolute majority of the votes cast in order to be elected in the first three ballots. Blank or void ballot papers will not be taken into consideration in the counting of the votes. I shall now draw lots to appoint the six tellers.
The President drew lots to appoint the tellers
The following representatives have been appointed tellers:
Mr BaltasMrs O'TooleMr Ortuondo LarreaMr KatiforisMrs SandersMrs Sauquillo Pérez del Arco
The vote was taken
I declare the ballot closed.
I invite the tellers to count the ballot papers.
The sitting was suspended at 11.15 a.m. to allow the tellers to count the votes and was resumed at 12.20 p.m.
Here is the result of the ballot for the election of the President.
Members voting: 615Blank or void: 60 including 5 irregular ballot papers bearing the name of Mr SoaresVotes cast pursuant to Rule 136(1) of the Regulation: 555
The required majority is 278 votes. The results are as follows:
Mrs Fontaine: 306 votesMr Soares: 200 votesMrs Hautala: 49 votes
Mrs Fontaine obtained the absolute majority of the votes cast and is thus elected President of the Parliament.
May I congratulate Mrs Fontaine on her election. I wish her every success in the performance of her mandate and invite her to take the chair.
Loud applause
Ladies and gentlemen, you have just given me one of the most wonderful surprises of my life. I must tell you that I am extremely moved. I am not going to make a speech, as I shall be doing that tomorrow. I would just like to say a few words to thank you from the bottom of my heart for the confidence you have just shown in me. This confidence is rather overwhelming, but I would like you to know that I shall do all that I can to prove worthy of it and also in order for us to work wonderfully together, as we have done until now.
If you will allow me, I would like to say a few words in particular - I think my male colleagues may forgive me for this - to my fellow women MEPs, who have always given me wonderful support, as have others. I would like to say that this vote is also, to some extent, a vote for you because, for twenty years, since Simone Weil in 1979, no woman has been President of the European Parliament, and so this makes me very proud.
Loud applause
I would also like to dedicate this election to those colleagues who, until yesterday, were still our colleagues. I know that many of them are still here but there are many others who told us how much they would have liked to take part in this election, which has been a very happy one, and I would like to offer them all my thanks.
And now, I would like to say to Mario Soares that we have competed against each other in a very democratic and good-natured way, and as for the election result - well, that's life in politics - it certainly doesn't diminish the enormous respect I have for him, which is shared by our whole Assembly.
Loud applause
I shall immediately grant Mario Soares' request to have the floor.
Thank you very much, Madam President. Please allow me to use my first words to congratulate you. You have conducted a fine campaign, you have acted with great dignity and have always behaved impeccably in all the dealings that I have had with you. I would therefore like to congratulate you most sincerely and to wish you an excellent Presidency, which I am sure it will be. I would also like to thank, if you don't mind, everyone who voted for me. Through my nomination, we have unleashed a new dynamism, and I would like to thank not only those belonging to my own group, but also those from other groups who voted for me too.
Applause
Thank you, Mr Soares
Madam President, I would like to warmly congratulate you on behalf of the Group of the Greens and European Free Alliance in the European Parliament. We know you to be a very fair and experienced President, and we want to continue to work with you in accomplishing internal reform. The question of rules for Members, for example, is a very important issue. On a more personal note, I would also like to congratulate you on being the first woman to lead this House in a long time. I have had the pleasure of working together with you on the Conciliation Committees and we know that you come to your duties as an exceptionally able President. It is now our mutual task to represent the nations of Europe here, so that they too can have a say in the affairs of the European Union. Congratulations once again.
Honoured Madam President, I should like to congratulate you most warmly on behalf of the Group of the European People's Party. I am also very pleased to do this on a personal level, for we have been working together here in the European Parliament since 1984, in a spirit of friendship and trust. Madam President, I wish you all the success that you would expect and wish for yourself, and which all of us here would wish for this Parliament.
When you relinquished the Chair in May, during the last session here in Strasbourg, you said: 'I am now closing this session. That was my last time in the Chair as Vice-President' . You then received loud applause, something that neither I nor any of those present had experienced before, and everyone stood up, something which is generally only reserved for Presidents. That is why we are able to say today, wherever we happen to be sitting or standing here in this Chamber, that if there is such a thing as political justice, right here in this European Parliament too, then this political justice has become reality with the election of Nicole Fontaine as President of the European Parliament.
Jean Monnet once said: 'Nothing can be achieved without people, nothing endures without institutions' . The European Parliament has come a long way since 1979 and, in Nicole Fontaine, we have the person we need to carry the powers, authority and honour of this Parliament forward to a prosperous future. I wish Nicole Fontaine the best of luck and every success, and she will always be able to count on the largest party in this House, which made this proposal from a sense of political duty and for the sake of democracy.
But I should also like to pay a few words of tribute to Mario Soares. He is one of Portugal's great characters and, Mr President Soares, during the Seventies it was you that prevented Portugal from exchanging one dictatorship for another. You are a great statesman and a great European, and although we could not elect you as well, we still have great respect for you.
Loud applause
Heidi Hautala, we have worked very well together over the last few days, and, indeed, this finds expression in the fact that as leader of the Green Party you are sitting here in the first row, as is the leader of the Liberals, Pat Cox. Let us continue to work within this spirit of openness and culture of fairness and, notwithstanding our personal political differences, which is to be expected in a democracy, let us get down to business today and drive European integration forward. Madam President, these are my wishes for you and for us all.
Applause
Madam President, I hope you do not mind if I speak first in your language in order to congratulate you, to wish you the best of luck, and also to assure you of the friendship of the Group of the Party of European Socialists and of its desire to work with you.
We have worked together for several years now, in different roles. I know very well what your responsibilities are because, ten years ago, one July day, I too went up to occupy the Presidential seat. You have worked as Vice-President under my Presidency and under subsequent ones. You have also earned enormous respect in the House for your work, firstly as Vice-President, especially on days of difficult votes, and also for your long-standing involvement with Europe which has enabled us to work together on other projects and other platforms.
I would like to point out, Madam President, that although until now you have represented one political grouping, you are now President of all the MEPs in the European Parliament and I am sure that you will prove equal to the task. As far as the Group of the Party of European Socialists is concerned, you will have all the support necessary, not only to bring about reforms which are essential for working within this Institution, primarily the status of MEPs and their assistants, but also to open the windows of this Institution to our fellow citizens throughout the Member States and beyond, for we are building not only a House of Parliament, but also a more united Europe. In this, you can count on our loyal support and friendship, and I hope that in the Bureau too, given the commitments which await us, we will be able to do our best, not only to make Parliament work, but also to take Europe forwards.
I would like to conclude by saying how much respect and friendship I have for an old comrade, Mario Soares, whom I have known since the anti-fascist struggle in my own country and in Portugal. He is a model not only of a staunch fighter for democracy but also of a great man who helped in the process of decolonialisation and in creating a world which is a little more just and more open. Above all though, I would say that he personifies admirably the attitude of fair play so essential to democracy. I would also like to offer my greetings to Mrs Hautala and I hope that together, we will all be able to advance the cause of democracy and of a united Europe.
Applause
Bravo, Nicole, and congratulations, Madam President.
This morning, I asked Nicole beforehand for some clarification and advice in case she did indeed occupy the Presidential seat today. In the language of Molière, what is the rule when a woman is elected President? She informed me that according to the Académie Française , one can say either 'Madame le Président ' or 'Madame la Présidente ' . Well, Madame la Présidente , and this is perfectly correct according to the Académie Française , I would like to congratulate you not only for just having been elected President of our Assembly for the next few years, but also for having become the first woman in twenty years, as you have pointed out, to succeed my former colleague Simone Weil, as President. I congratulate you as well, not only for becoming President and a woman President, but also for having been an excellent colleague over the years. I hope that your work for the Parliament and for the internal reforms goes well, and especially your work for the Assembly and for Europe, because I know how much Europe and our common vision of it mean to you personally.
I would also like to say to our Portuguese colleague, Mario Soares, that I congratulate him because, by taking part in this election, he gave Assembly the chance to contest the seat, which is a sign of true politics and true democracy.
Within the Liberal Group, we chose to support your nomination, not with a view to forming a political coalition, but as a political statement, for the duration of the opening meeting, because some form of political counterbalance is needed from time to time amongst the great European political groupings. Having been elected President of our Assembly today, you also hold this political balance between institutions which is necessary for a clearly-defined future, for a shared undertaking on Europe, for internal reform and for the whole Assembly. Congratulations and bravo, dear colleague.
Thank you so much, Mr Pat Cox.
Mr Wurtz has the floor.
Madam President, I too would like to congratulate you, on behalf of the Confederal Group of the European United Left/Nordic Green Left. You are now the President of all of us, men and women.I would like to repeat something that I said to you when you visited our group a few days ago, which was that everyone knows that our politics are quite different, and I have not pretended otherwise to you, even considering the implications that this might have today, but political differences do not preclude having great respect for someone on a personal level.
We hope that, as President, you will show the same qualities of loyalty and impartiality which won you many friends in this House when you were first Vice-President of the last Assembly.
Applause
Madam President, I extend my congratulations and good wishes on your election as President of the European Parliament. I am quite satisfied that Parliament has acquired an excellent President and I am equally certain that you will conduct your duties with dignity and fair play at all times.
You have won the respect of this Parliament during the period of time that you served as Vice-President and the many roles that you had to fulfil. I want to wish you every success, on behalf of Parliament, during your term of office. Parliament has a wonderful President. We all wish you well.
Applause
Madam President, the Alleanza Nazionale knows that you will lead this Parliament with that same spirit of democracy and equilibrium which we experienced during the last legislative term. Your strong drive for a free and politically united Europe, your respect for the democratic institutions and your belief in a Parliament with, at long last, a strong, informed and transparent relationship with the Commission give us real hope that the years to come will be a time in which the consociativismo (tacit tolerance of corruption) of the past will truly be a thing of the past and real collaboration between all the groups of this Parliament will begin. Europe is embarking upon this legislative term at a time of great difficulties, due both to the events taking place just beyond our borders and also to the fact that the process of political union and the economic policy project are still far from being completed. A strong, kind and capable Presidency which is well-balanced and just, such as you have already shown yourself capable of providing, will give us the hope and faith to work together, all of us together, to meet the needs of those European citizens who are still looking to us to give them a clear answer regarding their future.
Madam President, dear Nicole, the Group for a Europe of Democracies and Diversities is also pleased to congratulate you on your election today. I am sure that you will be the President to safeguard the interests of all Members. It is a matter of great importance to us that things should now be put in order in Parliament, so that a journey costing EUR 300 is not reimbursed with EUR 1000, and remuneration is completely upfront and not hidden in perks slipped in through the back door. My group is critical of centralism and a lack of transparency within the EU. I am certain that we will be able to work constructively together to open up the decision-making process within the EU. There are other areas where we are unable to offer constructive co-operation but we can offer constructive opposition, and that is, of course, because you want greater integration in areas where we want less. But we can offer constructive opposition.
Now some comments on a personal note to Mário Soares. Around this time, twenty five years ago, I visited you at a flat in Paris, where you were in exile. I was a great admirer of your fight for democracy in Portugal and helped you by getting your speeches printed in Scandinavian newspapers and by broadcasting your messages. But I have been unable to support you today, for, although we may agree on democracy in Portugal, my group does not support your ideas on integration within Europe. That is why we have been unable to vote for Mário Soares, even though his past life and background strike a chord with me.
Again, on a personal note and speaking as one of the ten veterans to have sat here in Parliament since 1979, Nicole Fontaine is the best President we have ever had. When we closed the session last May, there was unanimous support and loud applause from the entire Chamber because she had presided over meetings with such outstanding success during the last election period. On no account is it for political reasons that I voted for you today, but because I hope that you will continue to represent all Members. And on that note, I am pleased to welcome you as the new President of the Parliament for the next two and a half years.
Applause
Thank you, Mr Bonde.
Ladies and gentlemen, I am really very touched by what I have just heard. Tomorrow, in my opening speech, I will reply to the concerns and thoughts which many of you have expressed. Now, if you agree, we shall suspend this sitting but before we do that, I would like to thank Mr Napoletano who has presided very skilfully and calmly over our debates this morning when our interpreting facilities came close to breaking down. He has done a remarkable job of presiding over this opening sitting and I would like to thank him for that, on behalf of all of you.(Applause)
The sitting was suspended at 12.50 p.m. and resumed at 3.10 p.m.
Election of Vice-Presidents
Ladies and gentlemen, the next item on the agenda is the election for Vice-Presidents of the European Parliament.
You should have the list of candidates in front of you. I shall read it out to you. Ballot papers are being handed out as we decided, once again, to hold a manual vote, given that there were fourteen candidates for fourteen posts. We shall take advantage of the benefits that electronics can offer later.
I have received the following nominations:
Mr Joan Colom I Naval, Mr Ingo Friedrich, Mr Renzo Imbeni, Mrs Marie-Noëlle Lienemann, Mr Luis Marinho, Mr David Martin, Mr Gérard Onesta, Mr José Pacheco Pereira, Mr Guido Podestà, Mr James Provan, Mr Alonso José Puerta, Mr Gerhard Schmid, Mr Alejo Vidal-Quadras Roca and Mr Jan Wiebenga.
The candidates have informed me that they accept their respective nominations.
I would like to draw your attention to something that I mentioned a moment ago, which is that, as the number of candidates does not exceed the number of seats to be filled, I propose that in the first instance, we elect these fourteen candidates to the posts of Vice-President and that we do it unanimously. We will then hold a ballot in order to establish the precedence between the various Vice-Presidents you will have elected in this way.
Applause
The fourteen Vice-Presidents are elected unanimously.
I hereby declare the ballot open.
The vote took place
(The sitting was suspended at 3.40 p.m. and resumed at 6.05 p.m.)
Ladies and gentlemen, I would like to announce, as agreed, the result of the ballot for the order of precedence of Vice-Presidents.
Members voting: 594Blank or void: 26Votes cast: 568
The votes were distributed as follows:
David Martin: 275 votesRenzo Imbeni: 252Gerhard Schmid: 249
Next, we have James Provan and Ingo Friedrich, with 246 votes each, which means that in terms of order, the older candidate takes precedence. I believe this is James Provan.
Marie-Noëlle Lienemann: 215 votesGuido Podestà: 213Alejo Vidal-Quadras Roca: 212Joan Colom I Naval: 209 José Pacheco Pereira: 204Luis Marinho: 198 Jan Wiebenga: 136Alonso José Puerta: 133 Gérard Onesta: 117I would like to offer my congratulations once more to our Vice-Presidents.
In accordance with Rule 15(2), this order of precedence for the Vice-Presidents is determined by the number of votes obtained and the Presidents of the European Community institutions will be notified of the composition of the new Bureau.
Applause
Election of Quaestors
With regard to the election of Quaestors, which will take place tomorrow morning, I propose that we set the deadline for the registration of nominations for eight o'clock this evening. The registration of these nominations must be done in the same place as those for the Vice-Presidencies, which is the small room next to our Chamber.
Madam President, the deadline you have set can easily be adhered to by those parties that only have one good candidate for the election of the Quaestors. Unfortunately, our party has several good candidates and we must first make a selection. Indeed, since the election will not take place first thing tomorrow morning, I would ask you to defer the deadline to ten o'clock this evening for example, or as far as I am concerned, even to midnight, but to make it no earlier than ten o'clock this evening. I urge you to do this on behalf of my party.
Mr Swoboda, I think that we can be even more accommodating and I suggest, if you have no objection, the time of nine o'clock tomorrow morning. This way, you will have the whole night in which to hold consultations.
Madam President, if you continue to be this generous then we shall be very satisfied with you.
Ladies and gentlemen, that concludes the order of business.
The sitting was closed at 6.10 p.m.